DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (JP 2003-235890) (Shibata) view of Izzi et al. (US 2004/0001931) (Izzi) and Flanigan et al. (US 2013/0071622) (Flanigan).
The examiner has provided a machine translation of JP 2003-235890 with the Office Action mailed 11/20/2020. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claim 1, Shibata teaches an adhesive tape for medical use, wherein the tape is formed into a roll body which is wound multiple times ([0001]; [0017]) (corresponding to a roll film comprising a laminated film). The adhesive tape body comprises an adhesive layer formed on one surface of a base material and a reinforcing tape provided so as to be peelable along the other surface of the base material for reinforcement of the base material ([0013]) (corresponding to a substrate layer having a first surface and a second surface on the opposite sides thereof; an adhesive layer layered directly upon the first surface; a backing layer that is releasable layered directly upon the second surface).
Shibata further teaches the base material is made of a synthetic resin or a synthetic rubber-based nonwoven fabric ([0018]; [0020]) (corresponding to the substrate layer is chosen from a plastic film, a nonwoven fabric and a woven fabric). The reinforcing tape along corresponding to the backing layer supporting the substrate to be in a spread-out state).
Shibata further teaches the adhesive tape is wound multiple times so that the reinforcing tape faces the front surface side, while the adhesive layer 22 is facing inward ([0028]; Fig. 1) (corresponding to the laminated film is wound with the adhesive layer facing inward). Shibata further teaches as a roll body the reinforcing tape comes in contact with the adhesive layer formed on the one surface of the base material ([0013]) (corresponding to the backing layer is attached to the adhesive layer).
Shibata does not explicitly teach fine projections being formed on a surface of the reinforcing tape (i.e., backing layer) on a side opposite the substrate layer, as presently claimed.
Izzi teaches an adhesive article having a receptor medium comprising a micro structured surface that can be stacked into a pad or wound into a roll of tape and maintain the removability of the top adhesive article or the leading edge of the tape ([0017]). The adhesive article comprises a microstructured backing having a first major surface and a second major surface, the first major surface defines microstructured elements ([0032]). The microstructured element is a geometric shape that protrudes ([0030]) (corresponding to fine projections being formed on a surface of the backing layer).
In light of the motivation of Izzi to have a microstructured surface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the reinforcing tape of Shibata to include the microstructured surface disclosed by Izzi on the reinforcing tape surface that comes in contact with the adhesive layer 22 when the adhesive tape is wound, in order to provide a microstructured surface that can be wound into a roll of tape and maintain the removability of the top adhesive article or the leading corresponding to the backing layer is releasably attached to the adhesive layer).
Given that Shibata in view of Izzi teaches when wound into a roll the reinforcing tape faces the front surface side, while the adhesive layer 22 is facing inward and is in contact with the reinforcing tape (Shibata, [0028]; Fig. 1), where the reinforcing taper includes a microstructured surface in contact with the adhesive layer when wound, it is clear the microstructured surface of the reinforcement tape has protrusions coming in contact with the adhesive layer 22 (corresponding to fine projections... on a side opposite the substrate layer; tips of the fine projections in contact with the adhesive layer).
Shibata in view of Izzi does not explicitly teach an air layer, as presently claimed.
Flanigan teaches a laminate structure including at least one first layer with a first major surface and a second major surface, wherein at least one of the first surface and second major surface is a structured surface, and a cap layer in contact with a structured surface on the first layer (Abstract). Flanigan further teaches a structured polymeric film and a cap layer is a non-structured adhesive layer ([0042]). The structured topography creates a plurality of discrete reservoirs or channels when overlaid by the cap ([0051]).
Flanigan further teaches the reservoirs or channels are at least partially filled with deliverable and/or non-deliverable substances, such as air, which provides an article that can be adhered to a target substrate having increased peel strength as compared to non-structured adhesive coated articles of the same thickness ([0052]-[0055]).
In light of the motivation of Flanigan for the reservoirs or channels to contain air, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention for the reservoirs or channels formed when the micro 
In reference to claim 2, Shibata in view of Izzi and Flanigan teaches the limitations of claim 1, as discussed above. Shibata in view of Izzi and Flanigan further teaches the first major surface of the microstructured reinforcing tape defines microstructured elements, wherein the micro structured elements are enclosed by walls (Izzi, [0032]) (corresponding to the fine projections have a wall-shape).
Given that the roll of tape of Shibata in view of Izzi and Flanigan including microstructured projections and the adhesive layer, which is substantially identical to the presently claimed film roll having fine projections and an adhesive layer, it is clear the microstructured projections of Shibata in view of Izzi and Flanigan would intrinsically provide protection from contamination to a main section of the adhesive layer adjacent to the air layer.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
In reference to claims 3 and 4, Shibata in view of Izzi and Flanigan teaches the limitations of claim 2, as discussed above. Shibata in view of Izzi and Flanigan discloses the pattern of the topography can be regular, random, or a combination thereof (Izzi, [0036]). Izzi further discloses in Fig. 1, the microstructured elements 20 are enclosed by walls 21 of the microstructured, where the walls intersect each other and some walls are isolated from one another (corresponding to the wall-shaped parts a plurality of wall sections intersecting one another; the wall-shaped parts have a plurality of wall sections isolated from one another).
In reference to claim 5, Shibata in view of Izzi and Flanigan teaches the limitations of claim 3, as discussed above. Shibata in view of Izzi and Flanigan discloses the microstructured surface is stacked or rolled into a roll of tape, wherein the air layer comprises a plurality of air layer sections divided by the wall sections, wherein the air layer is formed between the adhesive layer and the microstructured surface of the reinforcing tape (Izzi, Fig. 5) (corresponding to the air layer comprises a plurality of air layer sections divided by the plurality of wall sections).
In reference to claim 6, Shibata in view of Izzi and Flanigan teaches the limitations of claim 1, as discussed above. Shibata in view of Izzi and Flanigan further teaches the microstructured elements have a cylindrical shape (Izzi, Fig. 2) (corresponding to the fine projections comprise cylindrical parts).
Shibata in view of Izzi and Flanigan teaches when wound into a roll the reinforcing tape faces the front surface side, while the adhesive layer 22 is facing inward and is in contact with the reinforcing tape (Shibata, [0028]; Fig. 1), where the microstructured surface of the reinforcing tape is in contact with adhesive layer (corresponding to tips of which are in contact with the adhesive layer).
In reference to claim 7, Shibata in view of Izzi and Flanigan teaches the limitations of claim 1, as discussed above.
Shibata in view of Izzi and Flanigan teaches the microstructured elements have a wall height from about 5 to about 200 microns (Izzi, [0032]), while the adhesive layer 22 has a thickness of 35 µm (Shibata, [0019]).

It has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by the references, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
In reference to claim 8, Shibata in view of Izzi and Flanigan teaches the limitations of claim 1, as discussed above. Shibata in view of Izzi and Flanigan teaches the microstructured surface maintains the removability of the top adhesive article or the leading edge of the tape when wound into a roll (Izzi, [0017]), given that the microstructured surface of the reinforcement tape is in contact with the adhesive layer it is clear there is no release agent between the projections and the adhesive layer (corresponding to a release agent is not resent between the fine projections and the adhesive layer).
Response to Arguments
Applicants primarily argue:
“The Office fails to show that Shibata discloses a backing layer that is releasably layered directly upon the second surface. The Office argues that Para. [0013] of Shibata discloses a backing layer that is releasably layered directly upon the second surface. Office Action at 3-4. Applicants respectfully disagree, as disclosed in Para [0023] and [0024] and Figure 2 and 3, both layers 22 and 32, which are directly upon the substrate 21, are pressure-sensitive adhesive layers. Therefore, the Office has not shown that Shibata discloses a backing layer that is releasably layered directly upon the second surface.”

The examiner respectfully traverses as follows:
	Nothing in the claims limit the backing layer to not include a multi-layered structure or only be a single layer. Therefore, while the reinforcing tape 3 (i.e., backing layer) of Shibata includes multiple components (i.e., layer 32, 31 and 33) the reinforcing tape 3 taken as a whole (i.e., layers 32, 31 and 33) is provided directly on the other surface of the base material 21 and is provided so as to be peelable along the other surface of the base material (Fig. 1; Fig. 2; [0013]).
Therefore, Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.O./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784